UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6634



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JIHAD ARIF WILLIAMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-18-D, CA-97-192-R)


Submitted:   August 13, 1998              Decided:   September 3, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jihad Arif Williams, Appellant Pro Se. Karen Breeding Peters, As-
sistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jihad A. Williams seeks to appeal the district court’s order

denying his motion for a certificate of appealability. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal. See United States v. Williams, Nos. CR-

94-18-D; CA-97-192-R (W.D. Va. Nov. 26, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2